oOo fo SJ DH tr fF WwW NH

NNN NY YP NY NY NY KN Se SF SF Se SP PSP ee ee
Se a AO ON BSB HH NY KB OY eH DH OR SH WD YY KF &

 

 

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES. OF AMERICA,
Plaintiff,

v.

PRADYUMNA KUMAR SAMAL,

_ Defendant.

 

 

NO. CR18-214JLR Oye

<PROROSER} ORDER GRANTING
MOTION TO SEAL GOVERNMENT'S
SENTENCING MEMORANDUM AND
EXHIBITS

Having reviewed the United States’ Motion to Seal, and due to the sensitive

information contained in the United States’ Sentencing Memorandum and certain

Exhibits, the Court hereby ORDERS as follows:
i

if

[PROPOSED] ORDER TO SEAL
US. v. Samal, (CR18-214JLR) - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo fo 4 DH ww BP WY WY

wy NM RP Ye we NY NYY NY Be ee Se Re Ee ERE
oe ~ BK Oo £& WH NY SB SG Oe TN KO Or SP OY YY KE CS

 

The Government’s Sentencing Memorandum, as well as Exhibits A, B, C, E, F, G,
HU, L L, M, and N attached thereto, shall be filed under seal, and shall remain sealed
absent further order of the Court.

ae
DATED this _\%___ day of September, 2019.

OCNLA

JAMES L. ROBART
United States} District Judge

Presented by:

| fs/ Siddharth Velamoor

SIDDHARTH VELAMOOR
MICHAEL DION

Assistant United States Attorneys
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271

 

UNITED STATES ATTORNEY
[PROPOSED] ORDER TO SEAL 700 STEWART Srreur, SUITS 5220

U.S. v. Samat. (CR18-2.14JLR} - 2 SEATTLE, WASHINGTON 9810]
(206) 553-7970

 
